Case: 15-60588      Document: 00513658174         Page: 1    Date Filed: 08/30/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                      No. 15-60588                               FILED
                                                                           August 30, 2016

KATCH KAN USA, L.L.C.                                                       Lyle W. Cayce
                                                                                 Clerk
                                                 Petitioner/Cross-Respondent,

v.

NATIONAL LABOR RELATIONS BOARD,

                                                 Respondent/Cross-Petitioner.


                   On Petition for Review and Cross-Application
                       for Enforcement of an Order of the
                         National Labor Relations Board
                             NLRB No. 16-CA-134743


Before KING, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *
       Katch Kan USA, L.L.C. seeks review of a National Labor Relations
Board order finding that it engaged in an unfair labor practice when it fired
Tanner Siems. Katch Kan maintains that it terminated Siems because he
refused an assignment to Saudi Arabia. The Board, however, adopted the
finding of an administrative law judge who concluded that the termination was
retaliation for Siems’s engaging in protected activity just eleven days before he


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60588    Document: 00513658174    Page: 2   Date Filed: 08/30/2016


                                No. 15-60588

was fired. The protected activity involved participation in a work stoppage
that protested a significant change in Katch Kan’s compensation system.
      The standard of review decides the outcome of this appeal. We must
enforce the Board’s order so long as it is supported by substantial evidence,
which we have described as evidence that is “relevant and sufficient for a
reasonable mind to accept as adequate to support a conclusion.” El Paso Elec.
Co. v. N.L.R.B., 681 F.3d 651, 656–57 (5th Cir. 2012) (internal quotation marks
and citation omitted). Having reviewed the record, briefs, and arguments of
counsel, we conclude that substantial evidence supports the Board’s order.
      Katch Kan’s petition is DENIED. The Board’s order is ENFORCED.




                                      2